Title: From George Washington to Brigadier General James Potter, 19 October 1777
From: Washington, George
To: Potter, James

 

Sir,
Head Quarters [Worcester Township, Pa.] Octr 19th 1777

I have received yours of 2 OClock this morning. The intelligence you give is corroborated by similar accounts from other quarters, and seems to warrant a suspicion that the enemy may be meditating a retreat. I must therefore request you will keep a vigilant look out, and if any thing else turns up tending to confirm this supposition, give me the earliest information of it; and if it should be in your power to alarm them while in the execution of any such design, and thereby to retard the progress of it, it will be answering a very valuable purpose. I am Sir Your most Obedt serv.

Go: Washington


P.S. I send you a number of resolutions of congress which it is of importance should be well distributed among the inhabitants.

